Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Matthew Osterhaus on 01/11/2022.  

Claim 10, line 7, “a reprogrammable network-on-chip configured to couple to the reprogrammable” Has been deleted and replaced with ““a reprogrammable network-on-chip disposed between the first logic circuit and the second logic circuit configured to couple to the reprogrammable” 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “a first logic circuit; a second logic circuit; and a routing network disposed between the first logic circuit and the second logic circuit, wherein the routing network comprises: a plurality of data channels; and a plurality of routing circuits interconnected to each other through respective channels of the plurality of data channels, wherein a first routing circuit of the plurality of routing circuits is configured to: receive a first data packet from the first logic circuit, wherein the first data packet comprises a first identifier; perform a first query of stored indications for the first identifier; and transmit, using a respective data channel of the plurality of data channels, the first data packet to a second routing circuit of the plurality of routing circuits based at least in part on results of the first query” as required by claim 1; “a first logic circuit and a second logic circuit, wherein the first logic circuit is configurable to perform a first operation according to data stored in register circuit corresponding to the first logic circuit, and wherein the second logic circuit is configurable to perform a second operation based at least in part on an output from the first logic circuit; and a reprogrammable network-on-chip disposed between the first logic circuit and the second logic circuit configured to couple to the reprogrammable logic fabric, wherein the reprogrammable network-on-chip comprises a plurality of data channels and a plurality of routing circuits interconnected to each other through respective channels of the plurality of data channels, wherein a first routing circuit of the plurality of routing circuits is configured to transmit a first data packet to a second routing circuit of the plurality of routing circuits via a respective data channel of the plurality of data channels, wherein the plurality of routing circuits is configurable to route data between a plurality of portions of the reprogrammable logic fabric, and wherein the reprogrammable network-on-chip is configurable to have variable transmission properties based at least in part on a destination of the data selected from a plurality of logic circuits including the first logic circuit and the second logic circuit” as required by claim 10; and “generating a configuration to program a reprogrammable routing network to transmit the first data packet from the first logic circuit to the second logic circuit, wherein the reprogrammable routing network is disposed between and separate from the first logic circuit and the second logic circuit, and wherein the reprogrammable routing network comprises a plurality of data channels configurable to transmit the first data packet between a plurality of routing circuits when transmitting the first data packet; storing the configuration in a first subset of the plurality of routing circuits to program the reprogrammable routing network to transmit the first data packet from the first logic circuit to the second logic circuit; and transmitting the first data packet from the first logic circuit to the second logic circuit using the first subset of the plurality of routing circuits” as required by claim 15. Claims 2 thru 9 are allowed based upon their dependency to claim 1, claims 11 thru 14 are allowed based upon their dependency to claim 10, and claims 16 thru 20 are allowed based upon their dependency to claim 15.

Claims 1-20 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844